Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated September 29, 2003 (People v Fair, 308 AD2d 597 [2003]), affirming a judgment of the Supreme Court, Queens County, rendered June 14, 2001.
Ordered that the application is denied.
*622The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745 [1983]; People v Stultz, 2 NY3d 277 [2004]). Prudenti, P.J., Florio, Crane and Rivera, JJ., concur.